DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
forward kinematics module, positioning module, training module, forward kinematics module, optimization module in claims 2, and 8-13, 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Instant Application 17/486269
Patent # 11,170,551
1. A method for retargeting an animation implemented by at least one computing device, the method comprising: processing, by the at least one computing device, a source motion object by inputting the source motion object to a neural network to generate target joint coordinates for target joints of a target visual object, and a target root velocity for a target root joint of the target 
visual object; 

animating, by the at least one computing device, the target visual object by 
positioning the target joints based on the target joint coordinates and the target root joint based on the target root velocity; 










and implementing, by the at least one computing device, a supervision operation for the neural network for tuning animation of the target visual object, the supervision operation utilizing root motion data from the source motion object as scaled based on a ratio of a leg height of the source visual object, and a leg height of the target visual object.
1. A method for retargeting an animation implemented by at least one computing device, the method comprising: processing, by the at least one computing device, a source motion object by inputting the source motion object to a neural network to generate target joint coordinates for joints of a target 
visual object, and a root velocity for 
a root joint of the target 
visual object; 

positioning an animation of the target visual object, by the at least one computing device, by: 
positioning the target visual object in a visual space by positioning, based on the root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space; 

and optimizing animation of the target visual object by inputting the root velocity into the neural network to conform the animation of the target visual object to the one or more kinematic constraints; 
and implementing, by the at least one computing device, a supervision operation for tuning animation of the target visual object, the supervision operation utilizing root motion data from the source motion object as scaled based on a ratio of a leg height of the source visual object, and a leg height of the target visual object.
2. The method as described in claim 1, wherein said processing comprises: inputting the source motion data for the source motion object to an encoder neural network to generate 
encoded motion data; inputting the encoded motion data to a decoder 
neural network to generate 
decoded motion data including joint rotations for the joints of a target visual object, and root motion for a root position of the target visual object; and inputting the joint rotations for the joints of a target visual object to a forward kinematics module implemented at least partially in hardware of the at least one computing device to generate the joint coordinates for the joints of the target visual object.
3. The method as described in claim 1, wherein said processing comprises: inputting the source motion data for the source motion object to an encoder recurrent neural network to generate encoded motion data; inputting the encoded motion data to a decoder recurrent neural network to generate decoded motion data including joint rotations for the joints of a target visual object, and root motion for a root position of the target visual object; and inputting the joint rotations for the joints of a target visual object to a forward kinematics module implemented at least partially in hardware of the at least one computing device to generate the joint coordinates for the joints of the target visual object.
3. The method as described in claim 1, wherein said positioning the target joints comprises positioning, based on the target root velocity, the joint coordinates in a visual space to identify one or more kinematic constraints of the target visual object relative to the visual space.
1….

based on the 
root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space; 

4. The method as described in claim 3, wherein the one or more kinematic constraints are based on contact of one or more structural members of the target visual object with one or more surfaces of the visual space.
5. The method as described in claim 1, wherein the kinematic constraints are based on contact of one or more structural members of the target visual object with one or more surfaces of the visual space.
5. The method as described in claim 3, further comprising optimizing animation of the target visual object by inputting the root velocity into a neural network to conform the animation of the target visual object to the one or more kinematic constraints.
1. …
optimizing animation of 
the target visual object by inputting the root velocity into the neural network to conform the animation of the target visual object to the one or more kinematic constraints
6. The method as described in claim 5, wherein said optimizing animation of the target visual object comprising backpropagating the root velocity through the neural network.
7. The method as described in claim 1, wherein said optimizing animation of the target visual object comprising backpropagating the root velocity through the neural network.
7. The method as described in claim 1, wherein said 
positioning the target joints comprises positioning, based on the 
target root velocity, the joint coordinates in a visual space to identify one or more kinematic constraints of the target visual object relative to the visual space, the method further comprising 
optimizing animation of the target visual object by backpropagating the root velocity through a decoder of the neural network to cause the root joint to move globally within the visual space toward one or more constraint points defined by the one or more kinematic constraints.
1…..
 positioning the target visual object in a visual space by positioning, based on the root velocity, the joint coordinates 
within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space; and 
optimizing animation of the target visual object by inputting the root 
velocity into the neural network to conform the animation of the target visual object to the one or more kinematic constraints; and implementing, by the at least one computing device,
8. A system for retargeting an animation implemented, the system comprising: 
a retargeting model implemented at least partially in hardware of at least one computing device to take source motion data from a source motion object as input and output target animation data to be applied to animate a target object, the target animation data including joint coordinates for joints of a target visual object, and a root velocity for a root joint of the target visual object; a positioning module implemented at least partially in the hardware of the at least one computing device to position the target visual object including to position, based on the root velocity, 
the joint coordinates to animate the target visual object; and 










a training module implemented at least partially in the hardware of the at least one computing device to use joint rotation data and root motion data from the source motion data to perform supervision to tune the animation of 
the target visual object, including 

to use the root motion data as scaled based on a ratio of a leg height of the source visual object animated in the source motion data, and a leg height of the target visual object.
8. A system for retargeting animation, the system comprising: 
a retargeting model implemented at least partially in hardware of at least one computing device to take a source motion data from a source motion object as input and output target animation data to be applied to animate a target object, the target animation data including joint coordinates for joints of a target visual object, and a root velocity for a root joint of the target visual object; a positioning module implemented at least partially in the hardware of the at least one computing device to position the target visual object in a visual space by positioning, based on the root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space; an optimization module implemented at least partially in the hardware of the at least one computing device to optimize animation of the target visual object by inputting the root velocity into the retargeting model to conform the animation of the target visual object to the one or more kinematic constraints; and 
a training module implemented at least partially in the hardware of the at least one computing device to use joint rotation data and root motion data from the source motion data to perform supervision to fine tune the animation of the target visual object, wherein the training module is implemented 
to use the root motion data as scaled based on a ratio of a leg height of the source visual object animated in the source motion data, and a leg height of the target visual object.
9. The system as described in claim 8, wherein the retargeting model comprises: an encoder recurrent neural network implemented 
to take the source motion data as input to generate encoded motion data; a decoder recurrent neural network implemented 
to take the encoded motion data and joint coordinates for the target visual object as input, and generate decoded motion data including the root velocity for the root joint of the target visual object and joint rotations for the joints of the target visual object; and a forward kinematics module implemented 


to take the joint rotations as input and generate the joint coordinates for the joints of the target visual object.
9. The system as described in claim 8, wherein the retargeting model comprises: an encoder recurrent neural network 

to take the source motion data as input to generate encoded motion data; a decoder recurrent neural network 
to take the encoded motion data and joint coordinates for the target visual object as input, and generate decoded motion data including the root velocity for the root joint of the target visual object and joint rotations for the joints of the target visual object; and a forward kinematics module implemented at least partially in the hardware of the at least one computing device 
to take the joint rotations as input and generate the joint coordinates for the joints of a target visual object.
10. The system as described in claim 8, wherein 
to position the target visual object includes to position, based on the 
root velocity, the joint coordinates within 
a visual space to identify one or more kinematic constraints of the target visual object relative to the visual space.
8… 

to position the target visual object in a visual space by positioning, based on the root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space
11. The system as described in claim 10, wherein the one or more kinematic constraints are based on contact of one or more structural members of the target visual object with one or more surfaces of the visual space.
5. The method as described in claim 1, wherein the kinematic 
constraints are based on contact of one or more structural members of the target visual object with one or more surfaces of the visual space.
12. The system as described in claim 10, further comprising 
an optimization module implemented at least partially in the hardware of the at least one computing device to optimize animation of the target visual object by inputting the root velocity into the retargeting model to conform the animation of the target visual object to the one or more kinematic constraints.
8…
an optimization module implemented at least partially in the hardware of the at least one computing device to optimize animation of the target visual object by inputting the root velocity into the retargeting model to conform the animation of the target visual object to the one or more kinematic constraints
13. The system as described in claim 12, wherein to 

optimize animation of the target visual object includes to 
backpropagate the root velocity through the retargeting model.
12. The system as described in claim 8, wherein the optimization module is implemented to 
optimize animation of the target visual object animation of the target by backpropagating the root velocity through the neural network.
14. A system for retargeting animation, the system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to: invoke a neural network to take a source motion sequence as input and output target animation data to be applied to animate a target object, the target animation data including joint coordinates for joints of a target visual object, and a root velocity for a root joint of the target visual object; 






animate the target visual object including to position the target joints based on the target joint coordinates and the target root joint based on the target root velocity; and 


implement a supervision operation for 
the neural network to tune animation of the target visual object, the supervision operation including to utilize 

root motion data from the source motion object as 

scaled based on a ratio of a leg height of the source visual object, and a leg height of the target visual object.
13. A system for retargeting animation, the system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to: invoke a neural network to take a source motion sequence as input and output target animation data to be applied to animate a target object, the target animation data including joint coordinates for joints of a target visual object, and a root velocity for a root joint of the target visual object; position the target visual object in a visual space by positioning, based on the root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space; optimize animation of the target visual object by inputting the root velocity into the neural network to conform the animation of the target visual object to the one or more kinematic constraints; and 

implement a supervision operation for tuning animation of the target visual 

object including to utilize as part of the supervision operation 

root motion data from a source motion object represented in the source motion sequence as 
scaled based on a ratio of a leg height of 
the source visual object, and a leg height 
of the target visual object.
15. The system as described in claim 14, wherein to invoke the neural network includes to: invoke an 
encoder recurrent neural network to take the source motion data as input to generate encoded motion data; invoke 
a decoder recurrent neural network to take the encoded motion data and joint coordinates for the target visual object as input, and generate decoded motion data including the root velocity for the root joint of the target visual object and joint rotations for the joints of the target visual object; and invoke a forward kinematics module 
to take the joint rotations as input and generate the joint coordinates for the joints of a target visual object.
9. The system as described in claim 8, wherein the retargeting model comprises: an 
encoder recurrent neural network to take the source motion data as input to generate encoded motion data; 
a decoder recurrent neural network to take the encoded motion data and joint coordinates for the target visual object as input, and generate decoded motion data including the root velocity for the root joint of the target visual object and joint rotations for the joints of the target visual object; and a forward kinematics 
module implemented at least partially in the hardware of the at least one computing device 
to take the joint rotations as input and generate the joint coordinates for the joints of a target visual object.
16. The system as described in claim 14, wherein to 
position the target visual object includes to position, 
based on the root velocity, the joint coordinates within a visual space to identify one or more kinematic constraints of the target visual object relative to the visual space.
13.. 

position the target visual object in a visual space by positioning, 
based on the root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space;
17. The system as described in claim 16, wherein the one or more kinematic constraints are based on contact of one or more structural members of the target visual object with one or more surfaces of the visual space.
5. The method as described in claim 1, wherein the kinematic 
constraints are based on contact of one or more structural members of the target visual object with one or more surfaces of the visual space.
18. The system as described in claim 16, wherein the instructions are further executable by the one or more processors to 
optimize animation of the target visual object including to input the root 
velocity into the neural network to conform the animation of the target visual object to 


the one or more kinematic constraints.
19. The system as described in claim 8, wherein the optimization module is implemented to 

optimize animation of the target visual object by backpropagating the root velocity through a decoder of the retargeting model to cause the root joint to move globally within the visual space toward one or more constraint points defined by 
the one or more kinematic constraints.
19. The system as described in claim 18, wherein to optimize animation of the target visual object includes to backpropagate the root velocity through the neural network.
20. The system of claim 13, 
wherein to optimize animation of the target visual object includes to backpropagate the root velocity through a decoder of the neural network to cause the root joint to move globally within the visual space toward one or more constraint points defined by the one or more kinematic constraints.
20. The system as described in claim 14, wherein to 
position the target joints comprises to position, 
based on the target root velocity, the joint coordinates in a visual space to 
identify one or more kinematic constraints of the target visual object relative to the visual space, 

wherein the instructions are further executable by the one or more processors 
to optimize animation of the target visual object including to backpropagate the root velocity through a decoder of the neural network to cause the root joint to move globally within the visual space toward one or more constraint points defined by the one or more kinematic constraints.
13… 

position the target visual object in a visual space by positioning, 
based on the root velocity, the joint coordinates within the visual space to identify one or more kinematic constraints of the target visual object relative to the visual space; 
…
20. The system of claim 13, wherein 


to optimize animation of the target visual object includes to backpropagate the root velocity through a decoder of the neural network to cause the root joint to move globally within the visual space toward one or more constraint points defined by the one or more kinematic constraints.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,1,5,1,7,1,8,9,8,8+5,8,12,13,13+9,13,13+5,19,20,20+13 respectively of U.S. Patent No. 11,170,551. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 11,170,551. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 11,170,551.
The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 
In some instances, subject matter of a claim is reached from combining two different branches of claims (e.g. mixing device and method claims’ subject matter). It would have been obvious before the effective filing date of the claimed invention (AIA ) to combine subject matters of different categories because, all the categories describe the same invention in question. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Zinno (US 9,827,496) discloses a method for retargeting an animation implemented by at least one computing device (Col. 1, lines 50-67, figs. 2-5, claim 1 and dependents, computing device 100, fig. 1 and/or computing system of fig. 7), the method comprising: 
 	Processing (Col. 4, lines 39-41), by the at least one computing device (computing device 100, fig. 1 and/or computing system of fig. 7; Col. 6, lines 4-10), a source motion object (movable character, step 202, fig. 2) by inputting the source motion object to a neural network to generate target joint coordinates for target joints of a target visual object (These features may include joint rotations expressed with quaternions, coordinates of points on a skeleton or on a model mesh, or any geometric feature that may be used to capture or identify distinctive features of the pose – Col. 4, lines 52-56
For example, the reference features may include joint rotations of particular joints in the skeleton of the movable character. As a second example, the reference features may include coordinates of particular points on the skeleton of the movable character – Col. 11, lines 1-8.
The reference features may include joints or other coordinate points on, a skeleton, model mesh, or other geometric feature or model that may be used to identify a position of a character or a pose of the character within the motion capture frame – Col. 19, line 65 – Col. 20, line 3. Neural network is disclosed in Col. 18, last ¶), and a target root velocity for a target root joint of the target visual object (For example, a difference between a root node, such as, for example, a hip node, may be weighted more than a difference between leaf nodes, such as, for example, a toe node – Col. 15, lines 47- 50); 
 	animating, by the at least one computing device, the target visual object by positioning the target joints based on the target joint coordinates and the target root joint based on the target root velocity (step 218, fig. 2, step 318, fig. 3, step 416, fig. 4. movable character is positioned in the frame, understood as visual space, steps 210-214, fig. 2, steps 314-318, fig. 3, steps 412-416, fig. 4); and 
 	implementing, by the at least one computing device, a supervision operation for the neural network for tuning animation of the target visual object (Col. 18, last ¶).

However neither Zinno, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, the supervision operation utilizing root motion data from the source motion object as scaled based on a ratio of a leg height of the source visual object, and a leg height of the target visual object.

Independent claims 8 and 14 are allowable for containing same/similar allowable subject matter as in claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619